UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number333-144982 Masterbeat Corporation (Exact name of registrant as specified in its charter) 6711 East Camelback Road #17, Scottsdale, AZ 85251 (480) 699-0009 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.001 par value (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) o Rule12g-4(a)(2) o Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) o Rule15d-6 x Approximate number of holders of record as of the certification or notice date:129 Pursuant to the requirements of the Securities Exchange Act of 1934 Masterbeat Corporation. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 6, 2014 By: /s/ Stanley F Wilson Stanley F Wilson President
